IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-76,753


EX PARTE JUAN RAMIREZ, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. B-10-M011-0-PR-B IN THE 156TH DISTRICT COURT

FROM BEE COUNTY



 Per curiam.
O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure,
the clerk of the trial court transmitted to this Court this application for writ of habeas corpus.
Ex parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of
possession of a prohibited item in a correctional facility and was sentenced to four years'
imprisonment. He did not appeal the conviction. 
	Applicant contends his plea was involuntary because the plea agreement cannot be
followed. The trial court held an evidentiary hearing, and it has entered findings of fact
indicating Applicant pleaded guilty pursuant to an agreement that this sentence would run
concurrently with a federal sentence. The federal judgment, however, requires the federal
sentence to begin when the state sentence expires. Because the plea agreement is not
enforceable, the trial court recommends relief be granted. This Court agrees, and relief is
therefore granted. See Ex parte Huerta, 692 S.W.2d 681 (Tex. Crim. App. 1985).
	The judgment in Cause No. B-10-M011-0-PR-B in the 156th Judicial District Court
of Bee County is set aside, and Applicant is remanded to the custody of the Sheriff of Bee
County to answer the charges as set out in the indictment. The trial court shall issue any
necessary bench warrant within 10 days after the mandate of this Court issues.
	Copies of this opinion shall be sent to the Texas Department of Criminal
Justice-Correctional Institutions Division and Pardons and Paroles Division.


Delivered: March 21, 2012
Do Not Publish